                          IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

THE MAYA GROUP, INC.,

       Plaintiff,                                             Case No.: 1:19-cv-04690

v.                                                             Judge Robert M. Dow, Jr.

THE PARTNERSHIPS AND UNINCORPORATED                            Magistrate Judge Mary M. Rowland
ASSOCIATIONS IDENTIFIED ON SCHEDULE “A”,

       Defendants.




                              SATISFACTION OF JUDGMENT

       WHEREAS, a judgment was entered in the above action on October 4, 2019 [34] in favor

of Plaintiffs and against the Defendants Identified in Amended Schedule A. Plaintiffs acknowledge

payment of an agreed upon damages amount, costs, and interest and desires to release this

judgment and hereby fully and completely satisfy the same as to the following Defendants:

                    NO.                               DEFENDANT
                     60                         shenzhenrhondatontradecoltd
                    216                                 standteam


       THEREFORE, full and complete satisfaction of said judgment as to above identified

Defendants is hereby acknowledged, and the Clerk of the Court is hereby authorized and directed

to make an entry of the full and complete satisfaction on the docket of said judgment.
                                                 ,9NI96P<CCVXNR5E@PP98X
!/#!X!979E59KXX 




                                                 34GD?G=X'?4G=X4KX*H X X
                                                 '?4G=&+X)) X
                                                 X2:OQX'47BOHGX)1"X-0$X X
                                                   >?74=HX&)X  X
                                                 09D:J>HG:XX
                                                 $F4?DXW4GD?G=A?4G=?J 7HFX
                                                            




.R5O6K@598X4G8XNUHMX5:;HK:XE9X5VX3X4GC@G=X(@4G=XHGXQ>@NXP>X84VXH;X!:6:F5:KX  X

%@T9GXRG89KX5WX>4G8X4G8XGHP4K?4CXN94D X



                    
                     
                
                  *HQ4LWX+S5D@7X



                                                 -Q4P9XH;X

                                                                     
                                                  HRGPWXH;X
